— Judgment unanimously affirmed. Memorandum: Defendant’s primary contention on appeal is that the testimony of the complaining witness was incredible as a matter of law. Testimony will be rejected as incredible as a matter of law when it is " 'impossible of belief because it is manifestly untrue, physically impossible, contrary to experience, or self-contradictory’ (People v Stroman, 83 AD2d 370, 373). Credibility is best determined by the trier of fact who has the advantage of observing the witnesses and, necessarily, is in a superior position to judge veracity than an appellate court, which reviews but the printed record” (People v Shedrick, 104 AD2d 263, 274, affd 66 NY2d 1015, rearg denied 67 NY2d 758). Here, the essential aspects of the testimony of the complaining witness were corroborated by the testimony of the police who arrived at the scene as the burglary was in progress and by photographs of the scene which were admitted into evidence. The issue thus was essentially one of credibility which the court, in this bench trial, determined adversely to defendant. We find no basis to disturb the court’s determination on credibility and find that the evidence viewed in the light most favorable to the People, supports defendant’s conviction for burglary in the first degree.
In view of defendant’s extensive record and his conviction here of a class B violent felony, the sentence of an indeterminate term of 6 to 12 years was not excessive. (Appeal from judgment of Onondaga County Court, Cunningham, J. — burglary, first degree.) Present — Doerr, J. P., Denman, Boomer, Green and Lawton, JJ.